Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered.  Applicant argues that Willats fails to disclose the newly submitted limitation “a transmission member. . . centered such that the transmission member passes through a center of the passage section of the body, and wherein the transmission member is secured to the flap by a first end.”  Prior art Breese et al. reads on this amendment which is described in detail in the rejection below.
In response to applicant's argument that “the Examiner argues that Applicant's fins and Ulincy's fins serve the same purpose, and therefore the angle at which the fins are inclined are incidental based upon factors particular to that valve,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–16, 18–19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ulincy et al. (USPN 5975118) in view of Breese et al. (US PGPub 20140239214 A1).
Regarding Claim 1, Ulincy et al. discloses a body defining a passage section and extending along an extension axis from an upstream inlet able to be connected to an upstream pipe to a downstream outlet able to be connected to a downstream pipe (Fig. 1), but does not disclose a flap positioned in the body.
Breese disclose a flap (16) positioned in the body (12) in order to control the fluid through the body.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the valve body of Ulincy with a flap valve as taught by Breese in order to control the fluid through the body.
Per the Ulincy–Breese combination Breese’s valve shaft 18 corresponds to Ulincy’s valve shaft 86.  Additionally, Breese’s flapper valve 16 is located within Ulincy’s housing.
The Ulincy–Breese combination teaches a flap (Breese 16) positioned in the body (Breese 12), across the passage section (Breese 14), and rotating around a rotation axis (Breese Fig. 4, where the rotation of axis is the cross-section) secant to the extension axis (Ulincy 28) between a closed orientation where the flap closes the passage section and an open orientation where the flap frees the passage section; a transmission member (Ulincy 12) aligned along the rotation axis and centered such that the transmission member passes through a center of the passage section of the body (Breese Para. 17), and wherein the transmission member is secured to the flap by a first end, and the second end of which is positioned outside the body; a rotating actuator (Breese 18) able to drive the flap via the second end of the transmission member; a fastening element (Ulincy 78) to fasten the rotating actuator on the outside of the body (Ulincy Fig. 1); and at least one fin (Ulincy 22) positioned between the body and the rotating actuator.
Regarding Claim 2, the Ulincy–Breese combination teaches at least one fin comprises at least one upstream fin (Ulincy 23) arranged on an upstream side and at least one downstream fin (Ulincy 23’) arranged on a downstream side.  
Regarding Claim 3, the Ulincy–Breese combination teaches said at least one upstream fin is symmetrical to said at least one downstream fin (Ulincy Fig. 3).  
Regarding Claims 4–9, the Ulincy–Breese combination teaches does not explicitly disclose said at least one fin has a longitudinal axis oriented, relative to the extension axis, along an angle of between 75° and 105°;  85° and 95°; 90°; -45° and 60°; “of between 0°, parallel to the extension axis, and 45°, right bisector of an angle between the extension axis and the rotation axis”; or “along the longitudinal axis, equal to the extension of the body, along the longitudinal axis”.  
It would be obvious to a person having ordinary skill in the art at the time the invention was made to adjust the orientation of the fins, it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).  Here, adjusting the angular orientation of the fins would allow installers the capability of affixing the flap valves in a variety of piping configurations.  Additionally, the Applicant has not disclosed the criticality of these particular angles.
Regarding Claims 10–12, the Ulincy–Breese combination teaches does not explicitly disclose at least one fin has an extension widthwise, along the extension axis, at least equal to 3 mm; 6mm; or 10mm.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to resize the fins because such modification would have to change according to the size of the piping required for the job. Please note that in the instant application, paragraphs 11, 14, 38 and 40 Applicant has not disclosed any criticality for the claimed limitations.  MPEP §2144.04(IV)(A).
Regarding Claim 13, the Ulincy–Breese combination teaches said at least one fin is secured to the fastening element.  Ulincy Col. 3, Lines 59–67.
Regarding Claim 14, the Ulincy–Breese combination teaches said at least one fin is integral with the fastening element.  The fin is integral with the fastening element when the two are assembled.  Ulincy Col. 3, Lines 59–67. 
Regarding Claim 15, the Ulincy–Breese combination teaches the body and the fastening element, including if applicable said at least one fin, are made integrally.  The body is integral with the fastening element when the two are assembled.  Ulincy Fig. 1.
Regarding Claim 16, the Ulincy–Breese combination teaches the body and the fastening element are made in two symmetrical parts, relative to a plane perpendicular to the extension axis.  Ulincy Fig. 1.
Regarding Claims 18–19, the Ulincy–Breese combination teaches at least one fin comprises at least two fins (Ulincy 23 and 23’), parallel and separated by a distance, along the rotation axis.  Fig. 3.  Ulincy does not explicitly disclose at least one fin comprises at least two fins separated by a distance, at least equal to 3 mm or 5mm.  
It would be obvious to a person having ordinary skill in the art at the time the invention was made to adjust the distance between the fins, it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).  Additionally, the Applicant has not disclosed the criticality of this spacing.
Regarding Claim 26, the Ulincy–Breese combination teaches the rotation axis (Breese Fig. 4, where the rotation of axis is the cross-section) intersects and is perpendicular to the extension axis (Ulincy 28).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ulincy et al. (USPN 5975118) in view of Breese et al. (US PGPub 20140239214 A1), in further view of Willats et al. (USPN 7401592 B2), in further view of Nanz et al. (USPN 4653725).
Regarding Claim 17, Ulincy–Breese–Willats discloses each symmetrical part comprises a flange (Ulincy 24 and 24’), but does not explicitly disclose the flange being stamped.  Please note that Ulincy Column 4, lines 59–67 discusses using stamping as one of many ways to construct an element.
Nanz teaches stamping the flanges being stamped in order to decrease the amount of material used as well as decrease labor time.  Col. 6, Lines 5–14.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the flange of Ulincy–Breese–Willats combination with a stamped manufacturing process as taught by Nanz in order to decrease the amount of material used as well as decrease labor time.
Claims 20–25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ulincy et al. (USPN 5975118) in view of Breese et al. (US PGPub 20140239214 A1), in further view of Willats et al. (USPN 7401592 B2).
Regarding Claim(s) 20, the structural limitation of the apparatus described in the claim recited in claim 1, with the exception of the exhaust valve being in an exhaust line.
However, it would be obvious to a person having ordinary skill in the art to place an exhaust valve in an exhaust line.
Willats teaches an exhaust valve in an exhaust line.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to alter the utility of Ulincy–Breese combination to be a closing means for an exhaust system of Willats so that the closure element of Ulincy–Breese combination performs the closing means in the exhaust system of Willats.
Regarding Claims 21 and 23, the Ulincy–Breese–Willats combination teaches the at least one fin defines at least one opening through which external air is configured to flow between the rotating actuator and the body.  Ulincy, Col. 4, Lines 48–58.
Regarding Claim(s) 22, the structural limitation of the apparatus described in the claims is recited in claims 2–3, 10–12 and 21.
Regarding Claim(s) 24, the structural limitation of the apparatus described in the claims is recited in claims 2–3, 10–12 and 21.
Regarding Claim(s) 25, the structural limitation of the apparatus described in the claims is recited in claims 2–3, 10–12 and 21, with the exception of a plurality of fins.
Ulincy discloses a plurality of fins (92 and 94).
Regarding Claim 27, the Ulincy–Breese–Willats combination teaches the rotation axis (Breese Fig. 4, where the rotation of axis is the cross-section) intersects and is perpendicular to the extension axis (Ulincy 28).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753